Title: To Thomas Jefferson from Philip Mazzei, 31 August 1806
From: Mazzei, Philip
To: Jefferson, Thomas


                        
                            31 Agosto 1806
                            
                        
                        Non prima del 3 corrente parti da Livorno per New York nel Connecticut Capn. Story l’originale dell’annessa copia. Questa partirà probabilmente tra 4, o 5 giorni nell’Agenone, Capn. Pitman per    Providence. Partì, non ⅌
                      Providence, ma ⅌  Filadelfia nello Schooner Richmond Capn. Butler. Mi raccomando nuovamente alla sua Benevolenza, onde io possa venir con comodo e decero a terminare la vita in Patria libera, e liberar dai lupi la mia Vedova & la cara Orfalina!

                  Ò ricevuto ultimamente una Lettera dal Fabbroni, nella quale, dopo avermi do., che Ella à inventato un aratro, la cui orecchia è di grande utilità  ⅌ romper le zolle, con la minor forza possibile, soggiugne: “Il Giornalista da cui ò questa notizia, esclama: Heureux les peuples dont les Chefs s’occupent de pareilles recherches! Pregatelo a mandarcene un disegno. Meglio anche sarebbe se volesse compiacersi di mandarne un piccolo modello. Vorrei produrlo nella nostra Accademia dei Georgofili, e se l’effetto supera quello dei nostri analoghi strumenti: Egli sarà benemerito dalla nostra agricoltura.” Unisco le mie preghiere a quelle del nostro comune Amico, non solo ⅌ compiacer Lui, come ancora per l’innato mio desiderio di spandere il più che si può le scoperte utili.
                        Sempre più mi affligge il non riceverer lettere di costà, nè da Lei, nè da Mr. Madison, nè da Mr. Latrobe, nè
                            da Mr. Bracken, nè da verun’altro. L’ultima sua pervenutami è dei 4 Maggio, di Mr. Latrobe dei 6 Marzo, di Mr. Braken dei
                            25 Luglio, tutte dell’anno passato. Da. Mr. Madison non ne ò mai ricevute dopo che lasciai Parigi. Mi confermo al solito,
                            Tutto suo,
                        
                            F. M.
                        
                    